DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10674426 in view of Chiba Tsunehiko et al (US 20170318503). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature with the patent no. 10674426. 
                           TABLE 1: Teaching of Instant dependent claim 2 and Patent claim 1 

Instant Claim 2 (including Ind. claim 1)

Patent Claim 1
A method of operating a central unit, CU, node that is coupled with a first distributed unit, DU, node and a second DU node, the method comprising:
A method of operating a central unit, CU, node that is coupled with a first distributed unit , DU, node and a second DU node, the method comprising:
receiving a message at the CU node from the first DU node to inform the CU node that a first radio link between the first DU node and a mobile communication device is temporarily unavailable;
providing communication between the CU node and a mobile communication device through the first DU node over a first radio link between the first DU node and the mobile communication device; 
receiving a message at the CU node from the first DU node to inform the CU node that the first radio link is temporarily unavailable;
determining whether the message received from the first DU node was sent either too soon or too late;
(missing)


(missing)
responsive to receiving the message that the first radio link is temporarily unavailable, suspending communication between the CU node and the mobile communication device through the first DU node, wherein configuration of the first DU node to serve the mobile communication device using the first radio link is maintained while suspending communication between the CU node and the mobile communication device through the first DU node;
responsive to receiving the message that the first radio link is temporarily unavailable, suspending communication between the CU node and the mobile communication device through the first DU node, wherein configuration of the first DU node to serve the mobile communication device using the first radio link is maintained while suspending communication between the CU node and the mobile communication device through the first DU node;
while suspending communication between the CU node and the mobile communication device through the first DU node, providing communication between the CU node and the mobile communication device through the second DU node over a second radio link between the second DU node and the mobile communication device;
while suspending communication between the CU node and the mobile communication device through the first DU node, providing communication between the CU node and the mobile communication device through the second DU node over a second radio link between the second DU node and the mobile communication device;
responsive to determining that the first radio link between the first DU node and the mobile communication device is available after suspending communication through the first DU node, resuming communication between the CU node and the mobile communication device through the first DU node over the first radio link using the configuration of the first DU node maintained while suspending the 



However, in the same field of endeavor, Chiba para [0008], [0013], [0051], [0052] teaches the missing limitations of rows 3 (“determining whether the message received from the first DU node was sent either too soon or too late”) and 4 (“responsive to determining that the message received from the first DU was sent too soon or too late, sending an indication to the first DU that the message was sent too soon or was sent too late”) above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent’s method to include that anchoring unit in a dual connectivity determines and controls too early or too late action of link failure of an active leg.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method to improve communications by a wireless communication device in dual connectivity mode for gains in throughput and mobility robustness by using the information of failure in mobility control (Chiba: [0005], [0014]).
 Instant dependent Claim 8 over Patent Claim 10 of U.S. Patent No. 10674426.
Same rejection applies to Instant dependent Claim 15 over Patent Claim 7 of U.S. Patent No. 10674426.
Same rejection applies to Instant dependent Claim 19 over Patent Claim 16 of U.S. Patent No. 10674426.
Same rejection applies to Instant dependent Claim 5 over Patent Claim 6 of U.S. Patent No. 10674426.
Same rejection applies to Instant dependent Claim 6 over Patent Claim 4 of U.S. Patent No. 10674426.
Same rejection applies to Instant dependent Claim 11 over Patent Claim 15 of U.S. Patent No. 10674426.
Same rejection applies to Instant dependent Claim 12 over Patent Claim 13 of U.S. Patent No. 10674426.
Same rejection applies to Instant dependent Claim 16 over Patent Claim 8 of U.S. Patent No. 10674426.
Same rejection applies to Instant dependent Claim 20 over Patent Claim 18 of U.S. Patent No. 10674426.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
Claim limitation of a method of a Central Unit CU “wherein determining that the first radio link is available comprises determining that the first radio link is available responsive to the message that the first radio link is available” is a function of a Distributed Unit DU; therefore, does not further limit the claims 1 and 2 on which claim 5 is dependent.
Applicant may cancel the claims, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 11 is subject to the same rejection for the same reason.












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny Nathan Edward et al (IDS Reference, US 20190037522) , hereinafter Tenny, in view of Chiba Tsunehiko et al (US 20170318503), hereinafter Chiba.
Regarding claim 1, Tenny teaches a method of operating a central unit, CU, node that is coupled with a first distributed unit, DU, node and a second DU node Tenny: Fig. 1; Fig. 3, “CU 311”, “SOURCE DU 309” (first DU), “TARGET DU 307” (second DU)), the method comprising:
receiving a message at the CU node from the first DU node to inform the CU node that a first radio link between the first DU node and a mobile communication device is temporarily unavailable (Tenny: Fig. 3, 315; [0048] “..., the Layer 2 relocation decision is made in the network (e.g., DUs, CU, CN, and so on) based on Layer 2 and/or Layer 3 measurements. The measurements may be made... by the UE based on downlink signals and reported to the network...”, [0056] “A relocation decision is made based on link monitoring and measurements thereof (block 315)”, teaching CU receiving a measurement report, associated with link monitoring and via the first DU, that may indicate that the radio link is unavailable. Temporarily unavailable is interpreted by the Examiner as currently not available for communication).
Tenny does not expressly teach, determining whether the message received from the first DU node was sent either too soon or too late, and responsive to determining that the message received from the first DU was sent too soon or too late, sending an indication to the first DU that the message was sent too soon or was sent too late.
 determining whether the message received from the first DU node was sent either too soon or too late (Chiba: [0008], [0013], [0051] In accordance with a more detailed embodiment synchronization of mobility control between the nodes is provided by communication of small cell mobility control parameters of the SeNB to the MeNB., [0052] In accordance with a possibility a MeNB uses mobility control parameters that relate to a SeNB for mobility within SCell layer. The MeNB acting as the radio resource control (RRC) anchor for a dual connectivity UE can identify too-early and wrong cell handover events based on secondary radio link failure (SLF) events along with additional information provided based on the SLF reports., [0066] Whenever the MeNB detects a SeNB mobility failure such as too-late.., giving the claim its broadest reasonable interpretation in light of the specification, Chiba teaches that MeNB, functioning similar to CU as an anchor, identifies too-early/too-late handover activity due to link failure, based on reported link failure message from SeNB, which functions similar to a DU link, in a dual connectivity connection), and 
responsive to determining that the message received from the first DU was sent too soon or too late, sending an indication to the first DU that the message was sent too soon or was sent too late (Chiba: [0052] The MeNB can also provide information based on the SLF reports to the SeNB. The SeNB can then use both dual connectivity and single connectivity mobility failure information for adjustment of its mobility configurations., teaching MeNB informs of its determination to the SeNB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tenny’s method to include that anchoring unit in a dual connectivity determines and controls too early or too late action of link failure of an active leg.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method to improve communications by a wireless communication device in dual connectivity mode for gains in throughput and mobility robustness by using the information of failure in mobility control (Chiba: [0005], [0014]).
Regarding claim 7, claim recites identical features for a corresponding central unit CU; therefore, it is subject to the same rejection.
Regarding claim 13, claim recites identical features for a corresponding method of the first distributed unit DU; therefore, it is subject to the same rejection.
Regarding claim 17, claim recites identical features for a corresponding first distributed unit DU; therefore, it is subject to the same rejection.
Regarding claims 14 and 18, Tenny, in view of Chiba, teaches the method/DU, as outlined in the rejection of claims 13 and 17.
Tenny does not expressly teach, wherein adjusting the outage/unavailability detection criteria comprises: responsive to the indication indicating that the first message was too soon, adjusting the outage/unavailability detection criteria to decrease parameter sensitivity to the condition of the first radio link to declare radio link outage slower than current declarations of radio link outages, and responsive to the indication indicating that the first message was too late, adjusting the outage/unavailability detection criteria to increase parameter sensitivity to the condition of the first radio link to declare radio link outage faster than current declarations of radio link outages. 
However, in the same field of endeavor, Chiba teaches, wherein adjusting the outage/unavailability detection criteria comprises: responsive to the indication indicating that the first message was too soon, adjusting the outage/unavailability detection criteria to decrease parameter sensitivity to the condition of the first radio link to declare radio link outage slower than current declarations of radio link outages, and responsive to the indication indicating that the first message was too late, adjusting the outage/unavailability detection criteria to increase parameter sensitivity to the condition of the first radio link to declare radio link outage faster than current declarations of radio link outages (Chiba: [0052] The MeNB can also provide information based on the SLF reports to the SeNB. The SeNB can then use both dual connectivity and single connectivity mobility failure information for adjustment of its mobility configurations., teaching SeNB i.e. DU adjusting mobility (handover) control parameters based on the information from MeNB of too-early/too-late handover events from radio link failure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tenny’s method/DU to include that mobility control parameter of detecting link status is adjusted in the DU based on information from the CU.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method to improve communications by a wireless communication device in dual connectivity mode for gains in throughput and mobility robustness by using the information of failure in mobility control (Chiba: [0005], [0014]).

Claims 2, 5, 8, 11, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny, in view of Chiba, as applied to claims 1, 7, 13 and 17 above, and further in view of NPL (R3-170125 Discussion on support of multi-connectivity for option 2 and option 3-1, January 2016), hereinafter NPL.
Regarding claims 2, 8, 15 and 19, Tenny, in view of Chiba, teaches the method/CU/DU, as outlined in the rejection of claims 1, 7, 13 and 17.
Tenny further teaches, further comprising: responsive to receiving the message that the first radio link is temporarily unavailable, suspending communication between the CU node and the mobile communication device through the first DU node (Tenny: Fig. 3, 321, 323, “START BUFFERING”; [0056] “... source DU 309 stops delivering data from UE 305... At substantially the same time, CU 311 stops delivering data to UE 305”, teaching suspending communication through the Source DU (the first DU), when relocation decision is made),
while suspending communication between the CU node and the mobile communication device through the first DU node, providing communication between the CU node and the mobile communication device through the second DU node over a second radio link between the second DU node and the mobile communication device (Tenny: Fig. 3, 327, 341, “FORWARD DATA”; [0057] “CU 311 and target DU 307 participate in establishing a Layer 2 path (event 325). With the Layer 2 path established between CU 311 and target DU 307, CU 311 forwards downlink data buffered by CU 311 to target”, teaching communication with the CU via the target DU (the second DU)), and 
responsive to determining that the first radio link between the first DU node and the mobile communication device is available after suspending communication through the first DU node, resuming communication between the CU node and the mobile communication device through the first DU node over the first radio link (Tenny: Fig 3, 315 “RELOCATION DECISION BASED ON LINK MONITORING”,  teaching link monitoring can provide the information that the first radio link is a better link to handover to i.e. the first radio link is available, and resume communication with the first DU). 
Tenny does not expressly teach, wherein configuration of the first DU node to serve the mobile communication device using the first radio link is maintained while suspending communication between the CU node and the mobile communication device through the first DU node, resuming communication between the CU node and the mobile communication device through the first DU node over the first radio link using the configuration of the first DU node maintained while suspending the communication between the CU node and the mobile communication device through the first DU node.
However, in the same field of endeavor, NPL teaches, wherein configuration of the first DU node to serve the mobile communication device using the first radio link is maintained while suspending communication between the CU node and the mobile communication device through the first DU node (NPL: Fig.1, CU, DU1, DU2; page 3 When the leg is in broken case, the leg can be treated like temporarily suspending. After recovery the link will go back to work. No Uu signaling reconfiguration procedure is needed., teaching radio link is maintaned after temporarily suspending the communication on a CU-DU leg), 
resuming communication between the CU node and the mobile communication device through the first DU node over the first radio link using the configuration of the first DU node maintained while suspending the communication between the CU node and the mobile communication device through the first DU node (NPL: page 3, When the leg is in broken case, the leg can be treated like temporarily suspending. After recovery the link will go back to work. No Uu signaling reconfiguration procedure is needed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tenny’s method/CU/DU 
This would have been obvious because it would motivate one of ordinary skill in the art to support intra-CU multi-connectivity by better dealing with the leg broken situation especially for high frequency case (NPL: Ch.1 Introduction, Ch. 3 Conclusion).
Regarding claims 5 and 11, Tenny, in view of Chiba and NPL, teaches the method/CU, as outlined in the rejection of claims 2 and 8.
Tenny further teaches, further comprising: receiving a message at the CU node from the first DU node to inform the CU node that the first radio link is available, wherein determining that the first radio link is available comprises determining that the first radio link is available responsive to the message that the first radio link is available (Tenny: Fig 3, 315 “RELOCATION DECISION BASED ON LINK MONITORING”, [0048] According to an example embodiment, the Layer 2 relocation decision is made in the network (e.g., DUs, CU, CN, and so on) based on Layer 2 and/or Layer 3 measurements., suggesting that Relocation message is sent from DU to CU on link availability, based on measurement-report messages).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny, in view of Chiba, as applied to claims 1 and 7 above, and further in view of AGIWAL Anil et al (IDS Reference, US 20180083688), hereinafter AGIWAL.
Regarding claims 6 and 12, Tenny, in view of Chiba, teaches the method/CU, as outlined in the rejection of claims 1 and 7.
Tenny and  Chiba do not expressly teach, receiving a Status Report from the mobile communication device through the second DU node, wherein the Status Report identifies Packet Data Units, PDUs, that have been successfully received by the mobile communication device; responsive to the status report, identifying PDUs previously provided to the first DU node that should be retransmitted to the mobile communication device through the second DU node; and responsive to identifying the PDUs that should be retransmitted, retransmitting the PDUs through the second DU node over the second radio link to the mobile communication device.
However, in the same field of endeavor, AGIWAL teaches, receiving a Status Report from the mobile communication device through the second DU node, wherein the Status Report identifies Packet Data Units, PDUs, that have been successfully received by the mobile communication device; responsive to the status report, identifying PDUs previously provided to the first DU node that should be retransmitted to the mobile communication device through the second DU node; and responsive to identifying the PDUs that should be retransmitted, retransmitting the PDUs through the second DU node over the second radio link to the mobile communication device (AGIWAL: Fig. 8B, 826 “Send PDCP Status Report via the new DU”, [0161] “Architecture Option 1: When the UE 102 moves /switches from one DU/TRP/cell to another DU/TRP/cell in same CU/NB, the proposed user plane operation (for each DRB) for the architecture option 1 (illustrated in the FIG. 2A) is as follows:...”, [0166] “The UE 102 sends the SN status report (e.g., PDCP SN status)...”, [0169] “The CU/NB103 re-transmits the PDCP SDUs that has not been successfully transmitted in the source DU/TRP/cell, with the exception of PDCP SDUs for which the reception is acknowledged through the PDCP SN based reporting by the UE 102”, teaching UE sending Status Report via the Second DU, and network node determining and re-transmitting the unsuccessfully transmitted data units via the second DU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tenny and Chiba’s method/CU node to include that UE sends a Status Report after handover to the second DU and Node retransmits, via the second DU, the previously unsuccessful data units via the first DU.  
(AGIWAL: [0002], [0021]). 

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny, in view of Chiba, and further in view of KIM SEOKJUNG et al (IDS reference, EP 3468251 A1), hereinafter KIM.
Regarding claims 16 and 20, Tenny, in view of Chiba, teaches the method/first DU, as outlined in the rejection of claims 13 and 17.
Tenny and Chiba do not expressly teach, further comprising: responsive to determining that the first radio link is temporarily unavailable based on the monitoring, transmitting information to the CU node identifying Protocol Data Units, PDUs, that have not been transmitted over the first radio link to the mobile communication device and/or identifying PDUs that have been transmitted over the first radio link to the mobile communication device.
However, in the same field of endeavor, KIM teaches, responsive to determining that the radio link is temporarily unavailable based on the monitoring, transmitting information to the CU node identifying Protocol Data Units, PDUs, that have not been transmitted over the radio link to the mobile communication device and/or identifying PDUs that have been transmitted over the radio link to the mobile communication device (KIM: Fig. 11A S1102, S1103 “Data Delivery Status”; [0074] “The downlink data delivery status frame may be transmitted to inform the CU of unsuccessfully transmitted downlink data to the UE. That is, the source DU may provide the CU with a feedback for the downlink data toward the UE including the information on lost PDUs...”, teaching CU getting the information on undelivered data via the first DU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tenny and Chiba’s method/first DU node to include that the first DU transmits info on undelivered PDUs to the CU at the radio link unavailability.
This would have been obvious because it would motivate one of ordinary skill in the art to prevent the loss of data due to DU change by retransmitting the lost data (KIM: [0003], [0006]).

Allowable Subject Matter
Claims 3, 4, 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KUBOTA U.S. Publication No. 20170332371- UPLINK-BASED CELL SELECTION.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/M.B.C./Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472